30 So. 3d 689 (2010)
PECK & PECK, INC. and Depawix Health Resources, Inc., Appellants,
v.
FLORIDA DEPARTMENT OF INSURANCE REGULATION, Appellee.
No. 1D09-4939.
District Court of Appeal of Florida, First District.
March 25, 2010.
Michael A. O'Brien, Orlando, for Appellants.
Steve Parton, General Counsel, Jeffrey W. Joseph, Tallahassee, for Appellee.
PER CURIAM.
The appellee's Motion to Dismiss Appeal, filed on October 7, 2009, is granted and the appeal is hereby DISMISSED as *690 untimely. In light of this dismissal, the appellee's Motion to Consolidate Cases, filed on December 21, 2009, is denied as moot.
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.